        Case 1:20-cv-00879-ELR Document 34 Filed 05/11/20 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


GEORGIA STATE CONFERENCE OF
THE NAACP, as an organization; et al.,

              Plaintiffs,                            Civil Action No.
                                                     1:20-cv-00879-ELR
v.

DEKALB COUNTY BOARD OF
REGISTRATION AND ELECTIONS; et
al.,

              Defendants.



             PLAINTIFFS’ REQUEST FOR ORAL ARGUMENT

      Plaintiffs respectfully request that the Court hear oral argument on

Defendants’ motion to dismiss, Dkt. 27. Argument may be helpful to the Court

due to the multitude and complexity of the issues raised by Defendants’ Motion to

Dismiss, which involves questions of jurisdiction, statutory interpretation, and

constitutional law. Plaintiffs also respectfully seek the opportunity to respond to

contentions made by Defendants in their reply brief, and to answer questions the

Court may have concerning the other issues raised in Defendants’ motion.
       Case 1:20-cv-00879-ELR Document 34 Filed 05/11/20 Page 2 of 4




This 11th day of May, 2020.       Respectfully submitted,

                                  /s/ Gail Podolsky          x
                                  Gail Podolsky
                                  Georgia Bar No. 142021
                                  Carlton Fields, P.A.
                                  1201 West Peachtree Street, Suite 3000
                                  Atlanta, Georgia 30309-3455
                                  Telephone: (404) 815-3400
                                  Email: gpodolsky@carltonfields.com

                                  Sean J. Young
                                  Georgia Bar No. 790399
                                  ACLU of Georgia
                                  1100 Spring Street, N.W.
                                  Atlanta, Georgia 30309
                                  Telephone: (770) 303-8111
                                  Email: syoung@acluga.org

                                  Ezra Rosenberg
                                  The Lawyers’ Committee for Civil Rights
                                  Under Law
                                  1500 K Street NW, Suite 900
                                  Washington, DC 20005
                                  Telephone: (202) 662-8300
                                  Email: erosenberg@lawyerscommittee.org

                                  Bradley Phillips
                                  The Lawyers’ Committee for Civil Rights
                                  Under Law
                                  1500 K Street NW, Suite 900
                                  Washington, DC 20005
                                  Telephone: (202) 662-8300
                                  Email: bphillips@lawyerscommitte.org

                                  Julie Houk
                                  The Lawyers’ Committee for Civil Rights
                                  Under Law
Case 1:20-cv-00879-ELR Document 34 Filed 05/11/20 Page 3 of 4




                           1500 K Street NW, Suite 900
                           Washington, DC 20005
                           Telephone: (202) 662-8391
                           Email: jhouk@lawyerscommittee.org

                           /s/ John Powers          x
                           John Powers*
                           The Lawyers’ Committee for Civil Rights
                           Under Law
                           1500 K Street NW, Suite 900
                           Washington, DC 20005
                           Telephone: (202) 662-8389
                           Email: jpowers@lawyerscommittee.org

                           Sophia Lin Lakin*
                           American Civil Liberties Union
                           125 Broad Street, 18th Floor
                           New York, New York 10004
                           Telephone: (212) 519-7836
                           Email: slakin@aclu.org

                           Dale E. Ho*
                           American Civil Liberties Union
                           125 Broad Street, 18th Floor
                           New York, New York 10004
                           Telephone: (212) 519-7836
                           Email: dho@aclu.org

                           *Admitted pro hac vice

                           Counsel for Plaintiffs
        Case 1:20-cv-00879-ELR Document 34 Filed 05/11/20 Page 4 of 4




  CERTIFICATE OF SERVICE AND CERTIFICATE OF COMPLIANCE
                   WITH LOCAL RULE 5.1

      I hereby certify that I electronically filed the foregoing document with the

Clerk of the Court using the CM/ECF system (which document was prepared in

Times New Roman font, 14-point type, one of the font and point selections

approved by the Court in N.D. Ga. L.R. 5.1(C)), which will automatically send e-

mail notification of such filing to all counsel of record.


                                          /s/ John Powers          x
                                          John Powers*
                                          The Lawyers’ Committee for Civil Rights
                                          Under Law
                                          1500 K Street NW, Suite 900
                                          Washington, DC 20005
                                          Telephone: (202) 662-8389
                                          Email: jpowers@lawyerscommittee.org
